Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: OPTI Canada Announces Appointment of Advisors TSX: OPC CALGARY, Nov. 14 /CNW/ - OPTI Canada Inc. (OPTI) announced today that the company has appointed TD Securities Inc. (TD Securities) to assist in its previously announced review of funding options for its continuing cash requirements in 2009. The review will include an assessment of a range of funding options including asset sales, new debt, and/or new equity. Continued uncertainty in capital markets is constraining access to new debt and equity for many companies. There can be no assurances that any transaction will occur or, if one is undertaken, its terms or timing. OPTI does not expect to update its progress with respect to the review of options until the Board of Directors authorizes any transaction or if required by disclosure requirements. At November 11, 2008 we have approximately $324 million of cash on hand (excluding the company's interest reserve accounts). These resources are expected to be sufficient through start-up of the Long Lake Upgrader (the Upgrader) and into early to mid-2009. Upon the commencement of operations of the Upgrader, we expect to generate positive operating cash flows. Total cash flow from the Long Lake Project (the Project) in the fourth quarter of 2008 and early 2009 will be impacted by many factors including, but not limited to, the final cost of the Project, timing of commencement of operations, the rate of ramp-up of the Long Lake SAGD operation and the Upgrader during the start-up phase, as well as oil and natural gas prices. "We have a world class asset in the process of starting up," said Sid Dykstra President and CEO of OPTI Canada. "The Upgrader is expected to be producing cash flows in the near future but looking ahead to our 2009 cash flow needs and considering the current financing environment we want to be proactive in generating additional liquidity to fund our future capital programs." ABOUT OPTI OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing the fourth and next major integrated oil sands project in Canada, the Long Lake Project, in a 50/50 joint venture with Nexen Inc. The first phase of the Project consists of 72,000 barrels per day of SAGD (steam assisted gravity drainage) oil production integrated with an OPTI-operated upgrading facility, using OPTI's proprietary OrCrude(TM) process and commercially available hydrocracking and gasification. Through gasification, this configuration substantially reduces the exposure to and the need to purchase natural gas. The Project is expected to produce 58,500 bbl/d of products, primarily 39 degree API Premium Sweet Crude with low sulphur content, making it a highly desirable refinery feedstock. OPTI's common shares trade on the Toronto Stock Exchange under the symbol OPC. FORWARD LOOKING STATEMENTS Certain statements contained herein are forward-looking statements, including statements relating to: OPTI's operations; anticipated financial performance; business prospects, expansion plans and strategies; OPTI's plans and expectations concerning the use and performance of the OrCrude(TM) process and other related technologies; the cost, development and operation of the Long Lake Project and OPTI's relationship with Nexen Inc. Forward-looking information typically contains statements with words such as "anticipate," "estimate," "expect," "potential," "could" or similar words suggesting future outcomes. Readers are cautioned not to place undue reliance on forward-looking information because it is possible that expectations, predictions, forecasts, projections and other forms of forward-looking information will not be achieved by OPTI. By its nature, forward-looking information involves numerous assumptions, inherent risks and uncertainties. A change in any one of these factors could cause actual events or results to differ materially from those projected in the forward-looking information. Although OPTI believes that the expectations reflected in such forward-looking statements are reasonable, OPTI can give no assurance that such expectations will prove to be correct.
